Title: Instructions to Nathaniel Tracy, 2 September 1775
From: Washington, George
To: Tracy, Nathaniel



Head Quarters [Cambridge] Septr 2. 1775

You are hereby authorized & impowered to take up for the Service of the sd Colonies so many Vessels as shall be necessary

for the transporting a Body of Troops to be detached from this Army on a secret Expedition: Freight of such Vessels to be paid in such a Manner and at such a Rate as is indorsed hereon: And in Case of Loss or Damage to such Vessels or any of them such Loss or Damage to be compensated by the Publick according to an Estimation to be made before the sd Vessels proceed in the above Service.

G. Washington

